Citation Nr: 9910317	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's application to reopen a claim of service connection 
for residuals of a low back injury. 

The Board notes that, by a decision entered in November 1992, 
the RO had previously denied the veteran's claim of service 
connection for residuals of a low back injury.  The veteran 
initiated no timely appeal, and this decision consequently 
became final.  38 C.F.R. §§ 20.302, 20.1103 (1992).  Whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the 
Board must initially address the question of whether "new 
and material" evidence has been presented sufficient to 
reopen the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

In this regard, the Board notes that a review of the record 
reveals that the RO applied the "materiality" test adopted 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) in the case of Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  Under the Colvin test, which was 
recently invalidated by the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998), evidence was considered 
"material" when it was probative of the issue at hand and 
there was a reasonable possibility of a change in the outcome 
when the newly submitted evidence was viewed in light of all 
the evidence of record.  Colvin, supra.  In invalidating this 
test, the Federal Circuit reasoned that the "reasonably 
likely to change the outcome" requirement was not only 
unnecessarily stringent, it was also inconsistent with the 
regulation on point, 38 C.F.R. § 3.156(a), which merely 
required that newly submitted evidence bear directly or 
substantially on the specific matter and be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  § 3.156(a).

As noted above, the RO decided the veteran's application on 
the basis of the Colvin test for "materiality."  Neither 
the March 1995 decision nor the November 1995 SOC suggests 
anything to the contrary.  Therefore, because it appears that 
the RO's determinations in this regard turned on the standard 
articulated by Colvin, rather than relying solely on 
§ 3.156(a), a remand is required.  This remand is required so 
that the RO may adjudicate the claim to reopen without 
relying on the now invalidated standard for "materiality" 
set forth in Colvin.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  Accordingly, the case is REMANDED for the following 
actions:

1.  The veteran should be allowed to 
supplement the record on appeal. 

2.  Thereafter, the RO should re-
adjudicate the claim to reopen.  The 
standard for reopening a previously 
denied claim as set forth in 38 C.F.R. 
§ 3.156(a) should be used as the sole 
test for determining whether the veteran 
has submitted "new and material" 
evidence.  If action remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case should 
refer to the definition in § 3.156(a) as 
the sole test for "materiality."  
Hodge, supra.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

